Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1703 Filed 07/08/20 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 KEVIN SCOTT

          Plaintiff,
                                                            Case No.: 2:16-cv-13734
 - vs -                                                     Hon.: Denise Page Hood
                                                            Mag. David R. Grand
 TROTT LAW, P.C

          Defendant.

                                                                                       /
 THE RUBINSTEIN LAW FIRM                             TROTT LAW, P.C.
 Jan Jeffrey Rubinstein (P57937)                     Robert J. Kinggo (P68442)
 Ryan P. Richardville (P77335)                       Attorneys for Trott Law, P.C.
 Attorneys for Kevin Scott                           31440 Northwestern Hwy. Ste 200
 30150 Telegraph Rd., Ste. 444                       Farmington Hills, MI 48334
 Bingham Farms, MI 48025                             (248) 723-5765
 (248) 220-1415                                      rkinggo@trottlaw.com
 jjr@therubinsteinfirm.com
                                                                                           /
   PLAINTIFF’S MOTION TO COMPEL DEFENDANTS TO PRODUCE RESPONSES TO PLAINTIFF’S
   FIRST SET OF INTERROGATORIES, REQUEST FOR PRODUCTION OF DOCUMENTS, AND DEEM
                         REQUEST FOR ADMISSIONS ADMITTED

     NOW COMES Plaintiff, KEVIN SCOTT, by and through his attorneys, THE RUBINSTEIN LAW

 FIRM, and for Plaintiff's Motion to Compel Defendants to Produce Responses to Plaintiff’s First

 Set of Interrogatories, Request for Production of Documents, and Deem Request for Admissions

 Admitted, respectfully states as follows:

 1. On April 22, 2020, Plaintiff, KEVIN SCOTT, served his First Set of Interrogatories and Request

    for Production of Documents, and Request for Admissions (see Exhibit “A”) following the

    filing of Plaintiff’s Amended Complaint upon Defendant, TROTT LAW, P.C.

                                                1
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1704 Filed 07/08/20 Page 2 of 24




 2. To date, Defendant has provided no written responses whatsoever to Plaintiff’s First Set of

    Interrogatories and Request for Production of Documents and has provided no answers to

    Plaintiff’s Request for Admissions whatsoever.

 3. Rule 33 of the Federal Rules of Civil Procedure provides that each interrogatory must be

    answered separately and fully in writing under oath and imposes a duty to provide all the

    information within the responding party’s knowledge and control.

 4. Defendant’s responses to Plaintiff’s First Set of Interrogatories (Exhibit “A”) are deficient, as

    Defendant failed to provide full and complete answers to any of Plaintiff’s written discovery

    requests.

 5. Likewise, Rule 36 of the Federal Rules of Civil Procedure provides that in answering requests

    for admission of facts, if a matter is not admitted, the answer must specifically deny it or state

    in detail why the answering party cannot truthfully admit or deny it. A denial must fairly

    respond to the substance of the matter; and when good faith requires that a party qualify an

    answer or deny only a part of a matter, the answer must specify the part admitted and qualify

    or deny the rest. The answering party may assert lack of knowledge or information as a reason

    for failing to admit or deny only if the party states that it has made reasonable inquiry and that

    the information it knows or can readily obtain is insufficient to enable it to admit or deny.

 6. Further, Defendant’s responses to Plaintiff’s Request for Admissions (Exhibit “A”) are also

    deficient, as Defendant failed to properly respond to those requests.

 7. The Federal Rules of Civil Procedure Rule 36(a)(3) govern Requests for Admission, stating:

           A matter is admitted unless, within 30 days after being served, the party to
           whom the request is directed serves on the requesting party a written answer or
           objection addressed to the matter and signed by the party or its attorney.


                                                  2
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1705 Filed 07/08/20 Page 3 of 24




 8. It is well-settled that an incomplete or evasive answer is not an appropriate response to a

    discovery request and is to be treated as a complete failure to disclose, answer, or respond.

    Federal Rule of Civil Procedure 37(a)(4); Merriweather v. United Parcel Serv., Inc., 2018 WL

    3572527 (W.D. Ky July 25, 2018).

 9. Michigan courts encourage far-reaching, open, and effective discovery practice. The purpose

    of discovery is to simplify and clarify issues so that parties may adequately prepare for trial,

    and discovery rules are to be liberally construed to further the ends of justice. Daniels v Allen

    Industries, Inc, 391 Mich 398, 403; 216 NW2d 762 (1974).

 10. The requested discovery is imperative to allow Plaintiff to adequately prepare for Case

    Evaluation and Trial in this matter. Consequently, Plaintiff’s rights are greatly prejudiced

    without the requested discovery.

 11. Pursuant to Local Court Rule 7.1, Counsel for Plaintiff contacted Defendant’s counsel on July

    8, 2020 to obtain concurrence with Plaintiff’s Motion to Compel by way of stipulated order to

    provide discovery. Despite such efforts, movant was unable to obtain concurrence in the relief

    sought.

 12. A proposed order granting Plaintiff’s motion is attached as Exhibit “B.”

    WHEREFORE, Plaintiff, KEVIN SCOTT, respectfully requests this Honorable Court to enter an

 order compelling Defendant, TROTT LAW, P.C., to provide responses to Plaintiff’s First Set of

 Interrogatories, Request for Production of Documents, within ten (10) days, and to further deem

 Plaintiff’s Requests for Admission as admitted, and award such other relief as determined to be

 just and appropriate.


                                                      Respectfully submitted,

                                                 3
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1706 Filed 07/08/20 Page 4 of 24




                                          THE RUBINSTEIN LAW FIRM

                                           By:_Jan Jeffrey Rubinstein
                                           Jan Jeffrey Rubinstein (P57937)
                                           Attorney for Plaintiff

 Dated: July 8, 2020




                                      4
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1707 Filed 07/08/20 Page 5 of 24




                                                         EXHIBIT A
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1708 Filed 07/08/20 Page 6 of 24




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 KEVIN SCOTT

          Plaintiff,
                                                            Case No.: 2:16-cv-13734
 - vs -                                                     Hon.: Denise Page Hood
                                                            Mag. David R. Grand
 TROTT LAW, P.C

          Defendant.

                                                                                       /
 THE RUBINSTEIN LAW FIRM                            TROTT LAW, P.C.
 Jan Jeffrey Rubinstein (P57937)                    Robert J. Kinggo (P68442)
 Ryan P. Richardville (P77335)                      Attorneys for Trott Law, P.C.
 Attorneys for Kevin Scott                          31440 Northwestern Hwy. Ste 200
 30150 Telegraph Rd., Ste. 444                      Farmington Hills, MI 48334
 Bingham Farms, MI 48025                            (248) 723-5765
 (248) 220-1415                                     rkinggo@trottlaw.com
 jjr@therubinsteinfirm.com
                                                                                           /
                    PLAINTIFF’S FIRST SET OF INTERROGATORIES
                   AND REQUEST FOR PRODUCTION OF DOCUMENTS

          NOW COMES Defendant, KEVIN SCOTT, by and through his attorneys, THE
 RUBINSTEIN LAW FIRM, and for his First Set of Interrogatories and Request for Production of
 Documents to Defendant, states as follows:


                            INTERROGATORY INSTRUCTIONS
 1. Each of the following interrogatories will be deemed continuing. If between the time you
    serve your answers and the conclusion of this litigation you directly or indirectly obtain
    further or different information or knowledge than that contained in your answers, you are
    required to file amended answers to these interrogatories within 28 days after receipt of such
    further or different knowledge or information, or before trial, whichever first occurs. In
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1709 Filed 07/08/20 Page 7 of 24




    furnishing answers and any amended answers to each of the following interrogatories, you
    are cautioned to omit nothing by way of information or detail. Plaintiff will assume that
    where information is not stated, it does not exist, and where detail is missing, it cannot be
    provided; therefore, plaintiff will urge the court to rule that any information or detail not
    furnished in your answers to these interrogatories cannot be used by you in relation to this
    action in any manner. A disk containing these interrogatories and requests to produce in
    Microsoft Word Version or an e-mail copy will be provided on request.

 2. In response to each interrogatory, you may attach all documents responsive to the
    interrogatory in lieu of an answer. These documents may be documents within your
    possession or control or documents in the possession of your attorneys, accountants,
    advisors, or other persons directly or indirectly employed by or connected with you or your
    attorneys and anyone else otherwise subject to your control, as long as the document
    provides all information requested in the interrogatory. If a document is responsive to more
    than one interrogatory, please cross-reference your answers.

 3. In responding to these discovery requests, you must make a diligent search of your records
    and of other papers and materials in your possession or available to you or your
    representatives. If any of the discovery requests are ambiguous in any way, please send a
    letter to the undersigned counsel describing the ambiguity. The ambiguity will be promptly
    clarified in a reply letter. If any discovery request (or subpart) is deemed to be unduly
    burdensome, please send a letter to the undersigned counsel specifying the reasons why the
    request is unduly burdensome and stating whatever information and knowledge you have of
    the documents called for in the request. Generally, an attempt will be made to rephrase the
    request (or subpart) in a reply letter to lessen the burdens of compliance. Any such reply
    letter may be treated by the parties to whom it is addressed as a modification of these
    discovery requests.

 4. If you claim a privilege regarding some or all of the documents requested by these discovery
    requests, please identify (a) the privilege claimed, (b) the general topic of the information
    claimed privileged, (c) the person(s) who prepared each document about which privilege is
    claimed, (d) the person(s) in whose custody each document rests, (e) the approximate date
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1710 Filed 07/08/20 Page 8 of 24




    the document was prepared, (f) the length of the document, and (g) the location of the
    document.

 5. In construing these discovery requests, the following apply:

    (a) The singular includes the plural and the plural includes the singular.

    (b) A masculine, feminine, or neuter pronoun does not exclude the other genders.

    (c) “Communications” means and includes all “documents” as defined in (d), as well as all
    written, oral, telephonic, or other inquiries, discussions, conversations, negotiations,
    agreements, understandings, meetings, letters, notes, telegrams, advertisements, press
    releases, publicity releases, trade releases, and interviews.

    (d) “Document(s)” is used in the broadest sense of the word and includes but is not limited to
    any and all reports, correspondence, memoranda, notes, records, or writings of any kind. For
    purposes of this request, any document that contains any note, comment, addition, deletion,
    insertion, annotation, or the like, comprises a nonidentical copy of another document and will
    be treated as a separate document subject to production.

    (e) “You” or “your” means mortgage loan servicer Selene Finance, LP (“Selene Finance”) or
    any person acting or purporting to act for or on behalf of Selene Finance, including but not
    limited to consultants, agents, business entities, and all persons including attorneys.

    (f) “Related to” or “relate to” mean relating to, referring to, pertaining to, consisting of,
    reflecting, evidencing, concerning or in any way logically or factually connected with the
    matter discussed.

    (g) “Or” will be construed in the conjunctive.

    (h) “Person” includes but is not limited to an individual, a trust, a limited partnership, a
    general partnership, a joint venture, a corporation, any other business association, a not-for-
    profit corporation, a trustee, or any other business or legal entity, its agents and employees.
    All references to “person” in the singular include the plural and vice versa.

    (i) “Identify,” when used with respect to a person, means to state (1) the name, address, and
    telephone number of the person; (2) the name of the person’s present employer, place of
    employment, and job title; and (3) whether the person was affiliated at any time with any
    party to this litigation, by employment or otherwise, and what the nature and dates of the
    affiliation were.

    (j) “Identify,” when used with respect to a document, means (1) to specify the nature of the
    document (for example, letter, memorandum); (2) to state the date on the document or, if
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1711 Filed 07/08/20 Page 9 of 24




    there is none, the date the document was prepared; (3) to describe in general the subject
    matter of the document; (4) to identify each person who wrote, signed, dictated, or otherwise
    participated in preparing the document; (5) to identify each addressee; and (6) to identify
    each person who now has a copy of the document.

    (k) “Identify,” when used with respect to an oral communication, means (1) to state the date
    of the communication; (2) to identify each participant and each person who was present; (3)
    to state what was said by each participant or the substance of what was said if you do not
    recall the actual content; (4) to state whether there are any documents that set forth,
    summarize, or refer to any portions of the oral communication; and (5) if such documents
    exist, to identify them and each person who has a copy of a document.

                                        INTERROGATORIES

 1. Please state the name, address, telephone number(s) and position with the Defendant of the
 person(s) answering or assisting in answering these interrogatories. Please further state the name,
 address, telephone number(s) and position with the Defendant of all person(s) providing any
 assistance to the person(s) answering or assisting in answering these interrogatories, identifying
 by number the question number(s) where said assistant provided information, and the
 information which was provided. Please further specify, if the information was received in
 person, by facsimile document, and/or by telephone. Please set forth all persons in attendance,
 and/or on any telephone call that was present when the question(s) were discussed.




 2. With specificity, identify the name and address of each witness who you may or expect to call
 at trial or at any evidentiary hearing, and for each witness, the issues for which each witness will
 be called, and state the testimony that you expect to be elicited from each, and a synopsis of the
 testimony each witness will provide.



 3. Provide a list of any and all witnesses who have any knowledge whatsoever which supports
 Defendant’s contention that Plaintiff Kevin Scott (hereafter, “Plaintiff”) was in default under the
 mortgage loan with Bank of America N.A. described in Plaintiff’s Amended Complaint
 (hereafter, “The Mortgage”).
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1712 Filed 07/08/20 Page 10 of 24




 4. With specificity, please identify and state each and every fact that supports Defendant’s
 contention that Plaintiff was in default under The Mortgage, as referenced in Plaintiff’s
 Amended Complaint in this matter.



 5. Please state the total amount of money that was loaned to Plaintiff relating to the property and
 mortgage described in Plaintiff’s Complaint and the total amount of money paid by Plaintiff to
 Bank of America, N.A. (hereafter “Bank of America”), Wilmington Savings, and/or their
 authorized loan servicers including, but not limited to, Selene Finance, LP (hereafter “Selene
 Finance”) as repayment towards the loan.



 6. Please identify each and every communication between Bank of America, N.A. (hereafter,
 “BANA”) and Defendant relating to the subject loan, including the method of communication,
 date of communication, the nature of conversation, specifically describing the subject matter that
 was discussed during the communication.



 7. Please identify each and every document supporting the position that Plaintiff did not pay his
 mortgage. Attached any documents in your possession.




 8. Please identify each and every document supporting the position that Plaintiff owed the
 amount alleged in your letter send to Plaintiff on September 20, 2016, on behalf of BANA.



 9. Please describe with specificity and particularity any communications Defendant had with
 BANA regarding the dispute letter received from Plaintiff in October 2016.



 10. Please state the date that the mortgage and promissory note referenced in Plaintiff’s
 Complaint were executed and entered into and identify the parties to said mortgage and note.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1713 Filed 07/08/20 Page 11 of 24




 11. Please state whether there has been any assignment of the mortgage referenced in Plaintiff’s
 Complaint. If the answer to this interrogatory is yes, please:

           (a) identify the date the assignment was effectuated;
           (b) identify the parties involved in the assignment.

 12. Please state whether, at any time, BANA disclosed the information required under the Truth
 in Lending Act, 15 U.S.C. §1635(b), to Defendant. If the answer to this interrogatory is yes,
 please:

           (a) Identify the information disclosed to the Defendant;

           (b) Identify the date the information was disclosed to the Defendant.

 13. Do you have a copy of the original mortgage agreement described in Plaintiff’s Complaint?
 If the answer to this interrogatory is no, please state the reason(s) for not having it.



 14. Identify each and every document Defendant may introduce into evidence in this case.



 15. State the complete payment history for Plaintiff’s mortgage loan account from the date of
 closing to the present, including dates of payments received and the amounts received.



 16. What document(s) does Defendant rely upon which confer powers to the loan servicer to
 provide notice of acceleration to the Defendant in the event of default?



 17. State whether Detroit Legal News provided any services to the Defendant prior to taking
 action on The Mortgage.



 18. State whether Defendant maintained or had an ownership interest in any affiliated businesses
 that provided services to the Defendant prior to taking action on The Mortgage.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1714 Filed 07/08/20 Page 12 of 24




 19. State whether BANA retained Defendant to perform work regarding collections and/or
 mortgage foreclosures. Attach any documentation in support.


 20. State whether or not the United States Securities & Exchange Commission (hereafter, the
 “SEC”) was in communication with Defendant at any time since 2010. For each communication,
 please state the time and content of the communication. Attach documentation in support if
 available.




 21. Please identify fully the current principal owner(s), partner(s), and shareholder(s) of the
 Defendant.



 22. Please identify any agents or employees of Defendant who communicated with Detroit Legal
 News regarding Plaintiff’s Mortgage.




 23. Please identify any agents or employees of Defendant who communicated with BANA
 regarding Plaintiff’s Mortgage.




 24.   Please identify any training, continued legal education, courses, materials, seminars, or
 likewise that Defendant utilizes in maintaining its collections practices. Please state the dates in
 which these training materials have been utilized over a course of the last five (5) years.




 25. Please identify any and all litigation Defendant was a party to regarding its Collection
 Practices and/or its Mortgage Foreclosure Practices.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1715 Filed 07/08/20 Page 13 of 24




                           REQUESTS TO PRODUCE DEFINITIONS

 1. “Defendant” shall refer to Defendant Trott Law, P.C., and includes, but is not limited to, any
 agents or persons acting or authorized to act on behalf of such entity, as well as any predecessor
 entity thereof. “BANA” shall refer to Bank of America, N.A., and includes, but is not limited to,
 any agents or persons acting or authorized to act on behalf of such entity, as well as any
 predecessor entity thereof. “Plaintiff” shall refer to Kevin Scott.

 2. The term “person” means any natural individual in any capacity whatsoever or any entity or
 organization, including divisions, departments and other units therein, and shall include, but not
 be limited to, a public or private corporation, limited liability company, partnership, limited
 liability partnership, joint venture, voluntary or unincorporated association, organization,
 proprietorship, firm, trust, group, estate, governmental agency, commission, bureau or
 department, and where appropriate, the use of the singular includes the plural and the use of the
 plural includes the singular.

 3. The term “communication” means any oral or written utterance, notation, statement or
 transmittal of information of any nature from one person to another person, whether made in
 person, by telephone or by any other means, including, but not limited to, correspondence,
 conversations, dialogues, discussions, interviews, consultations, agreements and other
 understandings between or among two or more persons.

 4. The term “document” means any medium upon which intelligence or information can be
 written, printed, recorded or retrieved, whether an original, facsimile, extract of a copy, carbon
 copy, photostatic or xerographic copy, or other copy, regardless of origin and location, of any of
 the following: any book, pamphlet, periodical, letter, correspondence, intraoffice and interoffice
 communication, memorandum (including any memorandum or report of a meeting or
 conversation), minutes, circular, questionnaire, diary, calendar, desk calendar, date book,
 handwritten or typed note, file notation, affidavit, telex, telegram, telecopy, cable, report, record,
 contract, lease, agreement, study, data compilation, draft, working paper, chart, paper, print, field
 report, laboratory record, laboratory report, analysis, drawing, sketch, graph, index, list, tape,
 map, photograph, microfilm, microfiche, book of account, ledger, invoice, bill, order form,
 receipt, accounting entry, budget, bill of sale, check and checking account record, credit record,
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1716 Filed 07/08/20 Page 14 of 24




 expense report, financial analysis or statement, investment analysis, loan record or agreement,
 offering material, prospectus, publicity release, sales material, tax return, computer printout, data
 sheet or data processing card, or any other written, recorded, transcribed, punched, taped, typed
 or graphic matter, audio and video recording, and all other such items, however produced or
 reproduced, which is in Plaintiff’s possession, custody or control, or subject to Plaintiff’s custody
 or control, or which is in the hands of Plaintiff’s attorneys, advisors, accountants, agents,
 representatives, directors, officers and employees. If a document has been prepared and several
 copies or additional copies have been made that are nonidentical or are no longer identical by
 reason of any subsequent addition or notation or other modification of such copy, each such
 nonidentical copy is to be construed as a separate “document.”

 5. The term “identity” or “identify” requires the following:

        a. When used in reference to a natural person, you are required to state the person’s full
        name, residential and business address, residential and business telephone numbers, and
        the person’s last known position and business affiliation;

        b. When used in reference to a corporation, firm or other entity, you are required to state
        said entity’s full name and any names under which it does business, its form or
        organization (e.g., corporation, partnership, etc.), the address of its principal place of
        business, the addresses of all of its offices, the address where its records are kept, and the
        identity of its agents or employees who are knowledgeable persons concerning the
        subject matter of the interrogatory, request to admit, or request for production of
        document;

        c. When used in reference to a business, you are required to state the full name or style
        under which the business is conducted, its business address or addresses, the type(s) of
        business in which it is engaged, the geographic areas in which it conducts any such
        business, the identity of the person(s) who own, operate and control the business, where
        its records are kept, and the identity of its agents or employees who are knowledgeable
        persons concerning the subject matter of the interrogatory, request for admission, or
        request for production of document;

        d. When used in reference to a communication, you are required, if any part of the
        communication was written, to identify the document(s) which refer to or evidence the
        communication, and, to the extent that the communication was non-written, to identify
        the persons participating in the communication and to state the date, manner, place and
        substance of the communication;

        e. When used in reference to a meeting or conference, you are required to state the date of
        the meeting or conference, the place of the meeting or conference, the full name and
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1717 Filed 07/08/20 Page 15 of 24




        present or last known position, business affiliation and residential address of each person
        attending the meeting or conference;

        f. When used in reference to a telephonic conversation, you are required to state the full
        name, business affiliation and business address at the time, present or last known position
        and business affiliation and residential address of each party to the telephonic
        conversation, the location of each such party at the time the telephonic conversation took
        place, which of the parties initiated the telephonic call, and when such telephonic
        conversation took place; and

        g. When used in reference to a oral conversation, other than a telephonic conversation,
        you are required to state when such conversation took place, where such conversation
        took place, and the full name and present or last known position and business affiliation
        and residential address of each person to such conversation.

 6. The phrases “relating to” or “relate(s) to” as used herein means any document and/or
 communication which is in reference to, refers to, regards, reflects, concerns, contains, embodies
 or in any manner pertains to the subject matter of the interrogatory, request for admission, or
 request for production of documents.

                         REQUESTS TO PRODUCE INSTRUCTIONS

 1. Defendant’s answers to these Requests to Produce Documents should be made in accordance
 with the procedures set forth in the Federal Rules of Civil Procedure and should be served within
 twenty-eight (28) days of service hereof.

 2. The Requests to Produce Documents contained herein shall be deemed continuing and require
 further and supplemental responses if additional information is obtained between the time of
 your initial response and the time of the arbitration hearing in this matter.

 3. For any and all documents identified herein which are no longer in your possession, custody,
 or control because of destruction, loss, or any other reason:



        a. describe the nature of such document(s);

        b. state the date of the document(s);

        c. identify the author(s) (and addressor(s), if different) and the addressee(s) (and
        recipient(s), if different) of the original or any copy of the document(s);
 Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1718 Filed 07/08/20 Page 16 of 24




           d. state in as much detail as possible the contents of the document(s); and

           e. state the manner and date of disposition of the document(s), including, without
           limitation, the person responsible for the decision of such disposition, and the person
           responsible for carrying out such disposition.

   4. If you contend that you are entitled to withhold from production any or all of the documents
   identified herein on the basis of the attorney-client privilege, the work-product privilege, or any
   other ground, then:

           a. describe the nature of the document(s);

           b. state the date of the document(s);

           c. identify the author(s) (and addressor(s), if different) and the addressee(s) (and
           recipient(s), if different) of the original or any copy of the document(s);

           d. state the subject matter of the document(s); and

           e. state the ground(s) upon which you contend that you are entitled to withhold the
           document(s) from production.

   5. You are to produce the documents which are in your possession, custody or control, as well as
   all documents which are in the possession, custody or control of your attorneys, advisors,
   accountants, bookkeepers, computer service companies, agents, representatives, directors,
   officers and employees.

   6. No demand herein is an explicit or implicit restriction on any other demand(s) herein.

   7. With respect to each document produced in response to a Request to Produce Documents
   herein, you are required to identify each and every paragraph or subparagraph number of this
   request in response to which such production is made.



                                        DOCUMENT REQUESTS

1. Produce all documents reflecting, referring, or relating to Defendant’s claim that Plaintiff had
   defaulted under the terms of the Mortgage described in Plaintiff’s Complaint.
 Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1719 Filed 07/08/20 Page 17 of 24




2. Produce all documents reflecting, referring, or relating to billing statements and/or statements of
   account that were generated by BANA in connection to The Mortgage described in Plaintiff’s
   Complaint.



3. Produce all documents reflecting, referring, or relating to billing statements and/or statements of
   account that were generated by Defendant in connection to the mortgage described in Plaintiff’s
   Complaint.



4. Produce all documents reflecting, referring, or relating to any written correspondences sent to
   Defendant by BANA.



5. Produce all documents sent to Defendant by BANA in response to Plaintiff’s request for written
   validation of the alleged debt which Defendant claimed was due as a result of Plaintiff’s alleged
   breach of The Mortgage in this matter.



6. Produce all documents reflecting, referring, or relating to any payments sent to BANA, by the
   Plaintiff.



7. Produce all documents reflecting, referring to, or relating to any written notices sent to
   Defendant by BANA pursuant to the federal Truth in Lending Act, 15 U.S.C. §1601, et seq.



8. Produce all documents reflecting, referring, or relating to any written notices sent to Defendant
   by the United States Securities and Exchange Commission (hereafter, the “SEC”).



9. Produce all documents reflecting, referring, or relating to any written notices sent to Defendant
   by BANA pursuant to the federal Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
 Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1720 Filed 07/08/20 Page 18 of 24




10. Produce all documents relating to any payments made to Defendant for collections and/or
   mortgage services that were provided in connection with Plaintiff’s mortgage as referenced in
   Plaintiff’s Complaint.



11. Produce all written correspondences sent to BANA by Defendant.



12. Produce all written correspondences received from BANA by Defendant.



13. Produce all documents reflecting, referring, or relating to any written correspondences sent to
   any credit reporting bureau(s) by Defendant in connection with Plaintiff’s mortgage as
   referenced in Plaintiff’s Complaint.

14. Produce any documents relied upon by Defendant to support its claim that Plaintiff defaulted
   under the terms of the subject mortgage and note by failing to make monthly payments as
   required.



15. Produce any documents relied upon by Defendant to support its claim that it had the authority to
   execute a foreclosure sale of the subject property held by Plaintiff.



16. Produce all documents showing that Plaintiff was provided with lawful notice of the Foreclosure
   of Mortgage referred to in Plaintiff’s Complaint.



17. Produce all documents showing that Defendant established, maintained, and/or followed
   reasonable procedures to comply with the Fair Credit Reporting Act, 15 U.S.C. 1681, et seq., to
   ensure maximum possible accuracy in preparation of the credit reports it published concerning
   Plaintiff.



18. Produce all documents reflecting, referring, or relating to any alleged breach committed by
   Plaintiff under the terms and conditions of the mortgage referred to in Plaintiff’s Complaint.
 Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1721 Filed 07/08/20 Page 19 of 24




19. Produce all correspondences exchanged between the parties to this matter.



20. Produce all documents reflecting, referring, or relating to any credit applications, loan requests,
   or other supporting documents completed by Plaintiff in order to become approved for the
   mortgage loan referred to in Plaintiff’s Complaint.



21. Produce a list of all business entities in which Defendant owns, has an ownership interest in, or

   has had an ownership interest in since 2014.


22. Produce copies of Defendant’s tax returns for 2016, 2017, 2018, and 2019.



23. Produce all documents which Plaintiff intends to rely upon in support of its defenses at trial in
   this matter.



                                                           Respectfully submitted,
                                                         THE RUBINSTEIN LAW FIRM
   Dated: April 22, 2020

                                                     BY: /s/ Jan Jeffrey Rubinstein
                                                         Jan Jeffrey Rubinstein (P57937)
                                                         Attorney for Kevin Scott
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1722 Filed 07/08/20 Page 20 of 24




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 KEVIN SCOTT

          Plaintiff,
                                                             Case No.: 2:16-cv-13734
 - vs -                                                      Hon.: Denise Page Hood
                                                             Mag. David R. Grand
 TROTT LAW, P.C

          Defendant.

                                                                                        /
 THE RUBINSTEIN LAW FIRM                             TROTT LAW, P.C.
 Jan Jeffrey Rubinstein (P57937)                     Robert J. Kinggo (P68442)
 Ryan P. Richardville (P77335)                       Attorneys for Trott Law, P.C.
 Attorneys for Kevin Scott                           31440 Northwestern Hwy. Ste 200
 30150 Telegraph Rd., Ste. 444                       Farmington Hills, MI 48334
 Bingham Farms, MI 48025                             (248) 723-5765
 (248) 220-1415                                      rkinggo@trottlaw.com
 jjr@therubinsteinfirm.com
                                                                                            /

               PLAINTIFF’S REQUEST FOR ADMISSIONS TO DEFENDANT
          NOW COMES Defendant, KEVIN SCOTT, by and through his attorneys, THE

 RUBINSTEIN LAW FIRM, and for his First Set of Request for Admissions to Defendant, states

 as follows:

                                        INSTRUCTIONS

  1. Each Request for Admission must be answered separately and fully in writing under oath. The

 answer must include such information as is available to the party served or that the party could

 obtain from his or her employees, agents, representatives, successors or assigns. If the answering
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1723 Filed 07/08/20 Page 21 of 24




 party objects to a Request for Admission, the reason for the objection must be stated in lieu of an

 answer.




 2. The answering party shall repeat each Request or sub-question immediately before the

 answer to same.




 3. The answers must be signed by the person making them and the objections signed by the

 Attorney or an unrepresented party making them.




 4. Each Request is to be answered fully, in writing, and under oath within twenty-eight (28) days

 from the date of service of these Requests for Admissions.




 5. The Requests for Admissions are to be read, interpreted and complied with in accordance

 with Federal Rules of Civil Procedure, these instructions and the definitions set forth hereunder.

 Care should be taken to assure that all documents (as defined herein) which are covered by the

 applicable request are disclosed.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1724 Filed 07/08/20 Page 22 of 24




 6. The Requests for Admissions are to be regarded as continuing and must provide, by way

 of supplementary answers thereto, such additional information as may hereafter be obtained by

 the Counter-Defendant or any person on behalf of the Counter-Defendant which will augment or

 otherwise modify any answers given to the Requests for Admissions. Such supplemental

 responses shall be required upon your receipt, directly or indirectly, of such information from the

 time this document is served to the date of trial.




 7. When used in these Requests for Admissions, the term “Defendant” or any synonym

 thereof is intended to and shall include TROTT LAW P.C. and all agents, servants, employees,

 representatives, or others who are in possession of or may have obtained information for or

 on behalf of BANK OF AMERICA N.A. (“BANA”). Further, when used in these Requests for

 Admissions, “Plaintiff” shall refer to Kevin Scott.

                                 REQUESTS FOR ADMISSIONS


 Request for Admission No. 1
 Admit that Defendant agreed to perform debt collection services on behalf of BANA.




 Request for Admission No. 2
 Admit that Defendant agreed to perform mortgage services on behalf of BANA.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1725 Filed 07/08/20 Page 23 of 24




 Request for Admission No. 3
 Admit that Defendant does not have any documentation supporting Plaintiff’s alleged default
 and/or non-payment on the Mortgage alleged in Plaintiff’s complaint.




 Request for Admission No. 4
 Admit that despite receiving a dispute and demand for validation of the alleged outstanding debt
 outlined in Defendant’s letter to Plaintiff dated September 20, 2016, that Defendant made no
 efforts whatsoever to validate Plaintiff’s account before initiating foreclosure proceedings against
 Plaintiff.




 Request for Admission No. 5
 Admit that Defendant has no documentation supporting the position that Plaintiff’s outstanding
 account with BANA at the time of the initiation of foreclosure proceedings was in excess of
 $180,000.00 as alleged in Defendant’s letter dated September 20, 2016.




 Request for Admission No. 6
 Admit that Defendant was compensated by BANA for its performance of Collections and/or
 mortgage services.




 Request for Admission No. 7
 Admit that Trott Law P.C. owns a controlling interest in the Detroit Legal News.




 Request for Admission No. 8
 Admit that Defendant never sent any sort of validation to Plaintiff regarding Plaintiff’s alleged
 defaulted Mortgage.
Case 2:16-cv-13734-DPH-DRG ECF No. 83, PageID.1726 Filed 07/08/20 Page 24 of 24




 Request for Admission No. 9
 Admit that Defendant’s letter to Plaintiff dated September 20, 2016 was sent in efforts to collect
 on the outstanding account of Plaintiff’s mortgage.




 Request for Admission No. 10
 Admit that Defendant initiated foreclosure proceedings before the thirty (30) day period given to
 Plaintiff to respond according to the September 20, 2016 letter had elapsed.


 Request for Admission No. 11
 Admit that the foreclosure proceedings against Plaintiff were stopped due to Plaintiff’s payment
 to BANA.




                                                             Respectfully submitted,
                                                             The Rubinstein Law Firm
  Dated: April 22, 2020
                                                             BY: /s/ Jan Jeffrey Rubinstein
                                                             Jan Jeffrey Rubinstein (P57937)
                                                             Attorney for Plaintiff
